Citation Nr: 1112235	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a disability rating greater than 0 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1970.        

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

In January 2011, the Veteran submitted, directly to the Board, additional medical evidence pertinent to his claim for service connection for left ear hearing loss.  This evidence was not accompanied by a waiver of RO consideration.  However, because the Board is granting service connection for left ear hearing loss, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  38 C.F.R. § 20.1304(c) (2010).

The Board will go ahead and decide the new and material evidence and service connection for left ear hearing loss claims.  But the Board is remanding the increased rating claim for bilateral hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  



FINDINGS OF FACT

1.  The RO initially denied service connection for hearing loss in a September 1970 rating decision; although notified of the denial, the Veteran did not initiate an appeal.  

2.  The RO continued to deny service connection for hearing loss in a June 1982 rating decision; although notified of the denial, the Veteran did not initiate an appeal.  

3.  The RO continued to deny service connection for left ear hearing loss in March 2005 and August 2005 rating decisions; although notified of these denials, the Veteran did not initiate an appeal.  

4.  Evidence received since the last, final August 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the left ear hearing loss issue on appeal. 

5.  The Veteran has current left ear hearing loss disability for VA compensation purposes.

6.  There is competent and credible lay and medical evidence of record demonstrating that the Veteran has current left ear hearing loss, which is the result of acoustic trauma sustained during his military service.  


CONCLUSIONS OF LAW

1.  As to the left ear hearing loss issue, the September 1970, June 1982, March 2005, and August 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last prior, final denial of the left ear hearing loss issue in August 2005.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Resolving all reasonable doubt in his favor, the Veteran's left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to both the new and material evidence and service connection issues, review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the new and material evidence issue, the March 2008 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims' (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  

In any event, with regard to both the new and material evidence and service connection issues, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the reopening and allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

With regard to the increased rating claim, the Board is conducting further evidentiary development into this issue by way of a remand to the AMC, as discussed below.  Therefore, a thorough discussion of the application of the VCAA in this case will be included in a subsequent Board decision, after the necessary development is completed by the AMC.  

New and Material Evidence to Reopen the Left Ear Hearing Loss Claim

The RO originally denied service connection for hearing loss in a September 1970 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

The RO continued to deny service connection for left ear hearing loss in June 1982, March 2005, and August 2005 rating decisions, determining that new and material evidence had not been submitted to reopen the left ear hearing loss claim.  Therefore, these latter rating decisions are also final.  Id.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).     

In the last, final August 2005 rating decision, the RO denied service connection for left ear hearing loss because although the Veteran had current left ear hearing loss disability for VA purposes, the evidence failed to establish that his left ear hearing loss was related to military service.  

The Veteran filed his petition to reopen service connection for left ear hearing loss in February 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2005 rating decision.  Specifically, at the August 2010 Travel Board hearing the Veteran emphasized that he has experienced continuity of symptoms of left ear hearing loss and pain since discharge from service in 1970.  He provided further detail as to the degree of noise exposure during service from guns, grenades, and artillery.  He indicated he received VA treatment for left ear hearing loss in the 1970s but these records were not present in the claims folder.  He further discussed the context of a May 1970 STR that revealed treatment for "high range" hearing loss in both ears.  See hearing testimony at pages 3-4, 8-9, 17.  Thus, applying the law with a broad and liberal interpretation, and presuming the credibility of this lay evidence for new and material evidence purposes, his testimony constitutes new and material evidence to reopen the claim.  So this evidence relates to an unestablished fact necessary to substantiate his left ear hearing loss claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Analysis - Service Connection for Left Ear Hearing Loss

The Veteran contends that he developed left ear hearing loss as the result of acoustic trauma during service.  Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty (MOS) as a light weapons infantryman.  In this capacity he says he was exposed to acoustic trauma from grenades, artillery, and guns.  He says he first experienced hearing loss and ear pain after acoustic trauma during service.  See August 2010 Travel Board hearing testimony at pages 3-4, 8-9, 17; VA audiology examinations dated in December 2004, July 2008, and October 2009.  He denies any significant post-service acoustic trauma, even as a welder for 15-20 years.  See Veteran's statement dated in December 2004.  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, the most recent October 2009 VA audiology examination revealed left ear sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  The audiogram for the left ear showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
15
15
25
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Thus, the Veteran at the very least has current left ear hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Notably, in a March 2005 rating decision, the RO already awarded service connection for right ear hearing loss and tinnitus due to in-service acoustic trauma.  But the question remains whether his current left ear hearing loss is related to acoustic trauma during his military service.  

STRs and the Veteran's DD Form 214 confirm that the Veteran served in the Army from October 1968 to July 1970.  STRs reveal that in May 1970 the Veteran was treated for "plugged" ears, ear pain, and tinnitus.  Further, "high range" [hearing] loss was noted, although it was not specified in which ear.  At the hearing, the Veteran indicated he experienced hearing loss in both ears at that time.  Significantly, the May 1970 STR also documented that the Veteran had experienced these acoustic symptoms secondary to trauma from loud noises in the rifle platoon.  In this regard, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as a light weapons infantryman involved a high probability of noise exposure.  Thus, in-service acoustic trauma is confirmed.  Upon separation in 1970, however, a left ear hearing loss disability by the standards of 38 C.F.R. § 3.385 was not demonstrated.  The Veteran did have right ear hearing loss disability by the standards of 38 C.F.R. § 3.385 upon separation.  Overall, service treatment records provide some evidence in support of the Veteran's claim as they confirm acoustic trauma.  
  
But once again the Board acknowledges that VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford, 3 Vet. App. at 89.  In fact, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

The Board now turns to the central issue in this case - whether there is sufficient and competent evidence of a nexus (i.e., link) between the Veteran's current left ear hearing loss and the confirmed acoustic trauma during service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Concerning this, the December 2004 VA audiology examiner in his report did initially state that the Veteran's hearing loss was at least as likely as not related to service noise exposure.  The VA examiner went on to render a rather confusing and poorly written opinion, peculiarly later adding that the etiology of the Veteran's hearing loss cannot be ascertained due to his various ear infections and sinus problems.  But overall this opinion provides at least some evidence in support of a nexus.  Moreover, an earlier May 1989 private audiology report diagnosed the Veteran with high frequency hearing loss due to noise exposure.  Therefore, there is at least some circumstantial nexus evidence that supports service connection in the present case.  It is also noteworthy that the RO already awarded service connection for right ear hearing loss and tinnitus due to in-service acoustic trauma, partly based on these medical opinions. 

In addition, with regard to continuity of symptoms, the Veteran is competent to report in-service and post-service symptoms of left ear hearing loss.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds the Veteran's lay statements are credible for purposes of establishing continuity of symptomatology for left ear hearing loss over the years.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 310.  Private records, New York Civil Service records, and VA treatment records dated in the 1980s confirm treatment for bilateral hearing loss and other ear and sinus problems.  Therefore, some of the Veteran's lay testimony describing in-service and post-service symptoms of hearing loss and acoustic trauma is supported by later diagnoses of medical professionals.  Jandreau, 492 F.3d at 1377.  The Veteran has also identified possible, outstanding VA medical evidence from the 1970s that could show even earlier treatment for left ear hearing loss.  See February 2008 claim.  But the Board cannot determine that lay evidence in the claims folder lacks credibility merely because it is unaccompanied by contemporaneous medical evidence from the 1970s.  Buchanan, 451 F.3d at 1337.  And merely because left ear hearing loss per § 3.385 was not diagnosed during service, does not preclude service connection where, as here, there is probative medical and lay evidence relating his current left ear hearing loss to confirmed acoustic trauma  during service, with a lack of evidence of a post-service intercurrent cause.  See 38 C.F.R. § 3.303(d).  See also Hensley, 5 Vet. App. at 164.

Accordingly, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received, the claim for service connection for left ear hearing loss is reopened.  

Service connection for left ear hearing loss is granted.  


REMAND

Initially, the Veteran's right ear hearing loss is evaluated as 0 percent disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The Veteran filed a claim for an increased rating for right ear hearing loss, as well as a claim for service connection for left ear hearing loss, received by the RO in February 2008.  In the present decision, the Board has granted service connection for left ear hearing loss, such that the Board can now consider the degree of hearing loss in both ears when rating his disability.  See 38 C.F.R. § 4.85 (e), (f).  

However, before addressing the merits of the increased rating claim for bilateral hearing loss, the Board finds that additional development of the evidence is required.  

First, the Veteran's VA treatment records on file from the VA Medical Center (VAMC) in Bath, New York date to August 2008.  In addition, the last VA audiology examination on file is dated in October 2009.  Yet, at the August 2010 hearing, the Veteran indicated that he has been provided with an additional VA audiology examination and / or treatment in 2010.  See hearing testimony at pages 19-21.  Regardless, neither a 2010 VA audiology examination nor VA audiology treatment records subsequent to August 2008 are present in the claims folder.  VA's duty to assist includes obtaining records of his relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Therefore, the RO should take appropriate steps to determine whether the above VA medical records and VA audiology examinations exist, and if so, to obtain them on remand.

Second, the Veteran has identified the possibility that earlier VA audiology treatment records dated from 1970 to 1996 from the VAMC in Bath, New York remain outstanding.  See e.g., February 2008 claim; August 2010 hearing testimony at pages 3-4.  He asserts these records would show additional VA treatment for his bilateral ear and hearing loss problems.  Therefore, these missing VA records are potentially relevant to the current increased rating claim on appeal because VA is required to assess a disability "in relation to its history" when making disability ratings determinations.  See 38 C.F.R. § 4.1 (2010); see also Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009) (holding that missing service treatment records which pertain to the disability at issue are relevant to a Veteran's request for a higher disability rating).  As such, VA's duty to assist includes obtaining all potentially "relevant" VA medical treatment identified by the Veteran, including VA audiology treatment records dated from 1970 to 1996 from the VAMC in Bath, New York.  See generally 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  

Third, if and only if the Veteran alleges or the evidence demonstrates that his hearing loss has worsened after the October 2009 VA examination or after any latter audiological testing secured by way of the current remand, then schedule him for a more current VA examination to rate his bilateral hearing loss disability.  38 C.F.R. § 3.327(a) (2010).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the increased rating claim is REMANDED for the following action:

1.  Obtain any relevant VA medical records or VA examinations dated after August 2008 to the present time from the VAMC in Bath, New York.  In this regard, at the August 2010 hearing, the Veteran indicated that he has been provided with an additional VA audiology examination and / or treatment in 2010.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  In addition, obtain all VA audiology treatment records dated from 1970 to 1996 from the VAMC in Bath, New York.  The Veteran says certain VA audiology records from this time period are missing from the claims folder.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  If and only if the Veteran alleges or the evidence demonstrates that his hearing loss has worsened after the October 2009 VA examination or after any latter audiological testing secured by way of the current remand, then schedule him for a new VA examination to determine the current severity of his bilateral hearing loss.  

4.  After completion of the above, and any additional notice or development deemed necessary, then readjudicate the issue of an increased rating for bilateral hearing loss.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


